  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 1 of 60 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


 ROBERT FOOTE, derivatively on behalf of
 MICRON TECHNOLOGY,
 INC.,
                                                          C.A. No.

         Plaintiff,

         v.                                               DEMAND FOR JURY TRIAL

  SANJAY MEHROTRA, ROBERT L. BAILEY,
  RICHARD M. BEYER, PATRICK J. BYRNE,
  LYNN A. DUGLE, STEVEN J. GOMO,
  MERCEDES JOHNSON, MARY PAT
  MCCARTHY, LAWRENCE N. MONDRY,
  ROBERT E. SWITZ, and MARYANN WRIGHT


         Defendants,

         and

 MICRON TECHNOLOGY, INC.,

         Nominal Defendants.


               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Robert Foote (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Micron Technology, Inc. (“Micron” or the “Company”) files this

Verified Shareholder Derivative Complaint against Individual Defendants Sanjay Mehrotra

(“Mehrotra”), Robert L. Bailey (“Bailey”), Richard M. Beyer (“Beyer”), Patrick J. Byrne

(“Byrne”), Lynn A. Dugle (“Dugle”), Steven J. Gomo (“Gomo”), Mercedes Johnson (“Johnson”),

Mary Pat McCarthy (“McCarthy”), Lawrence N. Mondry (“Mondry”), Robert E. Switz (“Switz”),



                                                1
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 2 of 60 PageID #: 2




and MaryAnn Wright (“Wright”) (collectively, the “Individual Defendants,” and together with

Micron, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of

Micron, unjust enrichment, waste of corporate assets, abuse of control, gross mismanagement, and

violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for

Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all

other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls, and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Micron, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      Though Micron has, since 2018, publicly held itself out as undertaking to improve

diversity, equality, and inclusion within the Company, the Micron Board itself has lacked diversity

at all relevant times, without any Black directors and the only director of color being the CEO,

Defendant Mehrotra.

       2.      Moreover, though publishing a Diversity, Equality, and Inclusion Report (“DEI

Report”) every year since 2018, and touting their diversity efforts in the Company’s yearly Proxy

Statements, the actions of Defendants demonstrate these are hollow words, given that the

Company’s workforce has not become meaningfully more diverse during this time. In 2018, when

Micron began disclosing demographic data and publicly committed to increasing diversity, Black



                                                  2
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 3 of 60 PageID #: 3




individuals constituted 3% of Micron’s workforce and Hispanic/Latinx individuals constituted 4%.

In 2020, two years into these alleged efforts, the Company’s workforce was still 3% Black and

only 4.6% Latinx, per the Company’s own DEI Report.

       3.      In addition, the Company’s self-defined senior leadership has not grown

meaningfully more diverse during this time either. In 2018, there was less than 1% Black senior

leadership and only 1% Hispanic/Latinx senior leadership. By 2020, these figures had hardly

improved. Black individuals made up only 1% of senior leadership and Latinx individuals made

up 2.7%.

       4.      All the while, the opportunity to diversify the workforce through new hires was

present but was squandered. Since 2018, when the Company employed approximately 34,000

people, until 2020, when the Company employed approximately 39,392 people, the Company’s

workforce expanded by a net amount of over 5,000, with additional opportunities to diversify

through replacing employees in the course of employee turnover occurring even absent growth.

       5.   From 2018 to the present, the Individual Defendants breached their fiduciary duties

by personally making and/or causing the Company to make materially false and misleading

statements which failed to disclose that: (1) despite public assertions to the contrary diversity was

not a key priority of the Company; (2) despite assertions to the contrary the Company was not

meaningfully diversifying its workforce; (3) despite assertions to the contrary the Company was

not diversifying its leadership or its Board of Directors; (4) that the Company failed to maintain

adequate internal controls, and (5) that the independent auditor the Company repeatedly reselected

to evaluate its internal controls was neither independent nor effective at ensuring the adequacy of

the Company’s internal controls.




                                                 3
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 4 of 60 PageID #: 4




        6.      Moreover, the Individual Defendants further breached their fiduciary duties by

causing the Company to fail to maintain internal controls.

        7.      In addition, the Individual Defendants breached their fiduciary duties by continuing

to appoint PricewaterhouseCoopers LLP (“PwC”) as independent auditor despite PwC not being

independent and failing to identify the inadequate internal controls.

        8.      The Individual Defendants also breached their fiduciary duties by causing

themselves to receive excessive compensation, including because certain executive compensation

was nominally tied, in part, to the achievement of diversity-related goals. This excessive

compensation is particularly so because of their misconduct, but is also true relative to

compensation at comparable companies regardless of any misconduct.

        9.      In addition, by including false and misleading statements concerning the

Company’s diversity efforts in each of the 2018, 2019, and 2020 Proxy Statements (defined

below), the Individual Defendants violated Section 14(a) of the Exchange Act.

        10.     As a result of the Individual Defendants’ misconduct, which has subjected Micron

to this and potentially other lawsuits, the need to undertake internal investigations, the need to

implement adequate internal controls, the losses from the waste of corporate assets, the losses due

to the unjust enrichment of the Individual Defendants who received excessive compensation and/or

who benefitted from the wrongdoing alleged herein, the Company has, and will have, to expend

many millions of dollars.

        11.     Because the breaches of fiduciary duty committed by the Individual Defendants,

seven of whom are the Company’s current directors constituting the entirety of the present Board,

their collective engagement in the scheme to cause the Company to make false and misleading

statements, the substantial likelihood of the directors’ liability in this derivative action, their being



                                                   4
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 5 of 60 PageID #: 5




beholden to each other, their longstanding business and personal relationships with each other, and

their not being disinterested and/or independent directors, a majority of Micron’s Board of

Directors (the “Board”) cannot consider a demand to commence litigation against themselves on

behalf of the Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

§ 78n(a). This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff

and Defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000 exclusive of interest and costs.

       13.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       14.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Micron is incorporated in this District. In addition, the Defendants have conducted business in this

District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       16.     Plaintiff is a current shareholder of Micron common stock. Plaintiff has

continuously held Micron common stock since February 2018.

       Nominal Defendant Micron




                                                    5
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 6 of 60 PageID #: 6




       17.      Micron is a Delaware corporation with its principal executive offices at 8000 South

Federal Way, Boise, Idaho 83716. Micron’s shares trade on the NASDAQ Global Select Market

(“NASDAQ”) under the ticker symbol “MU.”

       Defendant Mehrotra

       18.      Defendant Mehrotra has served as a director and as the Company’s CEO and

President since May 2017. Defendant Mehrotra has also served as a member of the Finance

Committee since May 2017. According to the Company’s Schedule 14A filed with the SEC on

December 1, 2020 (the “2020 Proxy Statement”), as of November 18, 2020, Defendant Mehrotra

beneficially owned 1,256,113 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on November 18, 2020 was $60.74,

Defendant Mehrotra owned approximately $76.3 million worth of Micron stock.

       19.      For the fiscal year ended September 3, 2020, Defendant Mehrotra received

$19,995,488 in compensation, including $1,369,039 in salary, $14,999,989 in stock awards,

$3,591,001 in non-equity incentive plan compensation, and $35,459 in all other compensation. For

the fiscal year ended August 29, 2019 Defendant Mehrotra received $16,944,751 in compensation

from the Company. This included $1,286,154 in salary, $11,999,963 in stock awards, $3,640,000

in non-equity incentive plan compensation, and $35,459 in all other compensation. For the fiscal

year ended August 30, 2018, Defendant Mehrotra received $14,241,583 in compensation from the

Company. This included $1,200,000 in salary, $7,499,952 in stock awards, $2,500,001 in option

awards, $3,000,000 in non-equity incentive plan compensation, and $41,630 in all other

compensation.

       20.      Upon information and belief, Defendant Mehrotra is a citizen of California.




                                                 6
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 7 of 60 PageID #: 7




       21.    The Company’s Proxy Statement filed on December 1, 2020 (the “2020 Proxy

Statement”) stated the following about Defendant Mehrotra, in relevant part:

   -   Mr. Mehrotra has served as Micron’s President, Chief Executive Officer, and
       Director since May 2017.
   -   Prior to that, Mr. Mehrotra co-founded and led SanDisk Corporation as a start-up
       in 1988 until its eventual sale in May 2016, serving as its President and Chief
       Executive Officer from January 2011 to May 2016 and as a member of its Board of
       Directors from July 2010 to May 2016.
   -   Within the past five years, Mr. Mehrotra served on the Board of Directors of
       Cavium, Inc. and Western Digital Corp.

                                              ⁎⁎⁎

       Mr. Mehrotra has 40 years of experience in the semiconductor memory industry,
       and as a co-founder of SanDisk, he offers a unique perspective on the industry and
       has significant senior leadership and technological expertise. In addition, Mr.
       Mehrotra’s experience provides our Board expertise in finance, corporate
       development, corporate governance, and business strategy, all of which are critical
       to achieving our strategic objectives. We believe these experiences, qualifications,
       attributes, and skills qualify Mr. Mehrotra to serve as a member of our Board of
       Directors.

       Defendant Bailey

       22.    Defendant Bailey served as a Company director since October 2007 until January

2021, when he declined to stand for reelection. He also served as a member of the Audit Committee

and the Finance Committee. Previously, he served as a member of the Governance Committee.

According to the 2020 Proxy Statement, as of November 18, 2020, Defendant Bailey beneficially

owned 112,398 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on November 18, 2020 was $60.74, Defendant

Bailey owned more than $6.8 million worth of Micron stock.

       23.    For the fiscal year ended September 3, 2020, Defendant Bailey received $375,001

in compensation, including $125,000 in fees earned or paid in cash and $250,001 in stock awards.

For the fiscal year ended August 29, 2019, Defendant Bailey received $375,018 in compensation



                                                7
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 8 of 60 PageID #: 8




from the Company, including $125,000 in fees earned or paid in cash and $250,018 in stock

awards. For the fiscal year ended August 30, 2018, Defendant Bailey received $373,214 in

compensation from the Company. This included $123,231 in fees earned or cash paid and

$249,983 in stock awards.

       24.    Upon information and belief, Defendant Bailey is a citizen of Washington.

       25.    The Company’s Schedule 14A filed with the SEC on December 9, 2019 (the “2019

Proxy Statement”) stated the following about Defendant Bailey:

             Interim Chief Executive Officer of Blue Willow Systems, Inc., a software
              as a service resident safety platform for senior living facilities, from August
              2017 until August 2018
             Chairman of the Board of Directors of PMC-Sierra, Inc. from 2005 until
              May 2011, also served as a director of PMC from October 1996 to May
              2011 and was PMC's Chairman from February 2000 until February 2003
              and Chief Executive Officer from July 1997 until May 2008.
             Within the past five years, Mr. Bailey also served on the Board of Directors
              of Entropic Communications.

                                              ⁎⁎⁎

       Mr. Bailey's experience as chief executive officer and director of a leading public
       technology company provides our Board expertise in the technology industry and
       also in corporate strategy, financial management, operations, marketing, and
       research and development, all of which are critical to achieving our strategic
       objectives. We believe these experiences, qualifications, attributes, and skills
       qualify Mr. Bailey to serve as a member of our Board of Directors.

       Defendant Beyer

       26.    Defendant Beyer has served as a Company director since January 2013. He also

serves as the Chair of the Governance and Sustainability Committee and as a member of the

Compensation Committee. According to the 2020 Proxy Statement, as of November 18, 2020,

Defendant Beyer beneficially owned 91,174 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on November 18, 2020

was $60.74, Defendant Beyer owned more than $5.5 million worth of Micron stock.


                                                8
  Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 9 of 60 PageID #: 9




        27.     For the fiscal year ended September 3, 2020, Defendant Beyer received $395,001

in total compensation, including $145,000 in fees earned or paid in cash and $$250,001 in stock

awards. For the fiscal year ended August 29, 2019, Defendant Beyer received $395,018 in

compensation, including $145,000 in fees earned or paid in cash and $250,018 in stock awards.

For the fiscal year ended August 30, 2018, Defendant Beyer received $375,633 in compensation

from the Company. This included $125,650 in fees earned or cash paid and $249,983 in stock

awards.

        28.     Upon information and belief, Defendant Beyer is a citizen of California.

        29.     The Company’s 2020 Proxy Statement stated the following about Defendant Beyer,

in relevant part:

    -   Chairman and Chief Executive Officer of Freescale Semiconductor, Inc. from 2008
        through June 2012; director from 2008 to 2013
    -   Prior to Freescale, Mr. Beyer was President, Chief Executive Officer and a director
        of Intersil Corporation from 2002 to 2008.
    -   Mr. Beyer previously served in executive management roles at FVC.com, VLSI
        Technology, and National Semiconductor Corporation, and served three years as
        an officer in the United States Marine Corps
    -   Within the past five years, Mr. Beyer served on the Board of Directors of
        Microsemi Corporation and Analog Devices, Inc.

                                               ⁎⁎⁎

        Mr. Beyer’s experience as the Chief Executive Officer and a director at leading
        technology companies provides our Board expertise in the technology industry and
        also in corporate strategy, financial management, operations, marketing, and
        research and development, all of which are critical to achieving our strategic
        objectives. We believe these experiences, qualifications, attributes, and skills
        qualify Mr. Beyer to serve as a member of our Board of Directors.

Defendant Byrne

        30.     Defendant Byrne served as a Company director from April 2011 until his

resignation in January 2020. He served as a member of the Compensation Committee and the Audit

Committee. Previously, Defendant Byrne served as a member of the Governance Committee.


                                                 9
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 10 of 60 PageID #: 10




       31.    For the fiscal year ended September 3, 2020, Defendant Byrne received $296,805

in total compensation, including $46,804 in fees earned or paid in cash and $250,001 in stock

awards. For the fiscal year ended August 29, 2019, Defendant Byrne received $375018 in total

compensation, including $125,000 in fees earned or paid in cash and $250,018 in stock awards.

For the fiscal year ended August 30, 2018, Defendant Byrne received $373,214 in compensation

from the Company. This included $123,231 in fees earned or cash paid and $249,983 in stock

awards.

       32.    In addition, Defendant Byrne is the President of Tektronix, a subsidiary of Fortive

Corporation, which the Company paid approximately $2,670,000 during the fiscal year ended

August 30, 2018 and through November 19, 2018 for various equipment and maintenance

purchases.

       33.    Upon information and belief, Defendant Byrne is a citizen of California.

       34.    The Company’s Schedule 14A filed on December 6, 2018 with the SEC (the “2018

Proxy Statement”) stated the following about Defendant Byrne:

       Patrick J. Byrne has served as Senior Vice President of Fortive Corporation since
       July 2016, when Danaher Corporation completed the separation of its Test &
       Measurement and Industrial Technologies segments, and as President of Tektronix,
       now a subsidiary of Fortive Corporation, since July 2014. Previously, he was Vice
       President of Strategy and Business Development and Chief Technical Officer of
       Danaher from November 2012 to July 2014. Danaher designs, manufactures, and
       markets innovative products and services to professional, medical, industrial, and
       commercial customers. Mr. Byrne served as Director, President and Chief
       Executive Officer of Intermec, Inc. from 2007 to May 2012. Within the past five
       years, Mr. Byrne served on the Board of Directors of Flow International. Mr. Byrne
       holds a BS in Electrical Engineering from the University of California, Berkeley
       and an MS in Electrical Engineering from Stanford University.

       Mr. Byrne’s experience in executive management at public companies has given
       him expertise in the technology industry as well as business operations, finance,
       corporate development, corporate governance and management.

       Defendant Dugle


                                              10
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 11 of 60 PageID #: 11




        35.    Defendant Dugle has been a Company director since August 2020. She also serves

as a member of the Finance Committee. According to the 2020 Proxy Statement, as of November

18, 2020, Defendant Dugle beneficially owned 5,580 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on November

18, 2020 was $60.74, Defendant Dugle owned approximately $339,000 worth of Micron stock.

        36.    For the fiscal year ended September 3, 2020, Defendant Dugle received $28,378 in

compensation, including $10,450 in fees earned or paid in cash and $17,928 in stock awards.

        37.    Upon information and belief, Defendant Dugle is a citizen of Virginia.

        38.    The 2020 Proxy Statement says the following about Defendant Dugle, in relevant

part:

        -      Chairman, Chief Executive Officer, and President of Engility Holdings Inc.,
        an NYSE-listed engineering services firm, from 2016 to 2019.
        -      Prior to Engility, Ms. Dugle was Vice President, President of Intelligence
        and Information Systems of Raytheon Company from 2009 to 2015.

                                               ⁎⁎⁎

        Ms. Dugle’s experience as chairman and chief executive officer of a public
        engineering services firm and senior officer of a leading public technology
        company provides our Board expertise in information, technology, cyber security,
        corporate strategy, operations, and research and development, all of which are
        critical to achieving our strategic objectives. We believe these experiences,
        qualifications, attributes, and skills qualify Ms. Dugle to serve as a member of our
        Board of Directors.

        Defendant Gomo

        39.    Defendant Gomo has served as a Company director since October 2018. He also

serves as the Chair of the Audit Committee and as a member of the Finance Committee. According

to the 2020 Proxy Statement, as of November 18, 2020, Defendant Gomo beneficially owned

15,353 shares of Company common stock. Given that the price per share of the Company’s




                                                11
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 12 of 60 PageID #: 12




common stock at the close of trading on November 18, 2020 was $60.74, Defendant Gomo owned

approximately $933,000 worth of Micron stock.

        40.    For the fiscal year ended September 3, 2020, Defendant Gomo received $410,001

in compensation. This included $160,000 in compensation and $250,001 in stock awards. For the

fiscal year ended August 29, 2019, Defendant Gomo received $349,837 including $131,405 in fees

earned or paid in cash and $218,432 in stock awards.

        41.    Upon information and belief, Defendant Gomo is a citizen of California.

        42.    The 2020 Proxy Statement stated the following, in relevant part, about Defendant

Gomo:

        -      Executive Vice President, Finance and Chief Financial Officer from
        October 2004 until his retirement in December 2011, and Senior Vice President,
        Finance and Chief Financial Officer from August 2002 to September 2004 at
        NetApp, Inc., a storage and data management company.

        -     Within the past five years, Mr. Gomo served on the Board of Directors of
        SanDisk Corporation and NetSuite, Inc.

                                               ⁎⁎⁎

        Mr. Gomo’s experience as the chief financial officer of a public technology
        company provides our Board expertise in the technology industry, particularly in
        the areas of finance, accounting, treasury, investor relations, and securities, which
        contribute valuable insights and perspectives to our business and operations. We
        believe these experiences, qualifications, attributes, and skills qualify Mr. Gomo to
        serve as a member of our Board of Directors.

        Defendant Johnson

        43.    Defendant Johnson served as a Company director from June 2005 until her

retirement in January 2019. She also served as Chair of the Audit Committee and Finance

Committee.

        44.    For the fiscal year ended August 29, 2019, Defendant Johnson received $318,402

in compensation, including $68,384 in fees earned or paid in cash and $250,018 in stock awards.


                                                 12
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 13 of 60 PageID #: 13




For the fiscal year ended August 30, 2018, Defendant Johnson received $427,602 in compensation

from the Company. This included $177,619 in fees earned or cash paid and $249,983 in stock

awards.

       45.    Upon information and belief, Defendant Johnson is a citizen of California.

       46.    The Company’s Schedule 14A filed with the SEC on December 7, 2017 (the “2017

Proxy Statement”) stated the following about Defendant Johnson:

       Mercedes Johnson was the Senior Vice President and Chief Financial Officer of
       Avago Technologies Limited, a supplier of analog interface components for
       communications, industrial, and consumer applications, from December 2005 to
       August 2008. She also served as the Senior Vice President, Finance of Lam
       Research Corporation from June 2004 to January 2005 and as Lam's Chief
       Financial Officer from May 1997 to May 2004. Ms. Johnson holds a degree in
       Accounting from the University of Buenos Aires and currently serves on the Board
       of Directors for Juniper Networks, Inc., Teradyne, Inc., and Synopsys, Inc. She also
       served on the Board of Directors for Intersil Corporation from August 2005 to
       February 2017. Ms. Johnson is the Chair of the Board of Directors' Audit
       Committee and Finance Committee.

       Ms. Johnson’s experience as the Chief Financial Officer of several technology
       companies has given her expertise in finance, corporate development, corporate
       governance, management and operations.

       Defendant McCarthy

       47.    Defendant McCarthy has served as a Company director since October 2018. She

also serves as Chair of the Finance Committee and as a member of the Audit Committee.

According to the 2020 Proxy Statement, as of November 18, 2020, Defendant McCarthy

beneficially owned 15,353 shares of Company common stock. Given that the price per share of

the Company’s common stock at the close of trading on November 18, 2020 was $60.74,

Defendant McCarthy owned approximately $933,000 worth of Micron stock.

       48.    For the fiscal year ended September 3, 2020, Defendant McCarthy received

$395,001 in compensation. This included $145,000 in fees earned or paid in cash and $250,001 in



                                               13
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 14 of 60 PageID #: 14




stock awards. For the fiscal year ended August 29, 2019, Defendant McCarthy received $340,512

in total compensation, including $122,080 in fees earned or paid in cash and $218,432 in stock

awards.

       49.    Upon information and belief, Defendant McCarthy is a citizen of Arizona.

       50.    The 2020 Proxy Statement said the following, in relevant part, about Defendant

McCarthy:

       -       Vice Chair of KPMG LLP, the U.S. member firm of the global audit, tax,
       and advisory services firm, from July 1998 until her retirement in December 2011.
       Ms. McCarthy joined KMPG in 1977, became a partner in 1987, and held numerous
       senior leadership positions with the firm during her tenure.

       -     Within the past five years, Ms. McCarthy served on the Board of Directors
       of Andeavor Corporation and Mutual of Omaha

                                              ⁎⁎⁎

       Ms. McCarthy’s experience advising numerous companies on financial and
       accounting matters as a Certified Public Accountant (ret.) provides our Board deep
       technical expertise in financial and accounting matters, and contributes valuable
       insights and perspectives to our business and operations. We believe these
       experiences, qualifications, attributes, and skills qualify Ms. McCarthy to serve as
       a member of our Board of Directors.

       Defendant Mondry

       51.    Defendant Mondry served as a Company director from April 2005 until his

retirement in January 2019. He also served as Chair of the Compensation Committee and the

Governance and Sustainability Committee and as a member of the Finance Committee.

       52.    For the fiscal year ended August 29, 2019, Defendant Mondry received $308,904

in compensation from the Company, including $58,886 in fees earned or paid in cash and $250,018

in stock awards. For the fiscal year ended August 30, 2018, Defendant Mondry received $419,253




                                               14
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 15 of 60 PageID #: 15




in compensation from the Company. This included $169,270 in fees earned or cash paid and

$249,983 in stock awards.

       53.    Upon information and belief, Defendant Mondry is a citizen of Texas.

       54.    The Company’s 2017 Proxy Statement stated the following about Defendant

Mondry:

       Lawrence N. Mondry has been the President and Chief Executive Officer of Stream
       Gas & Electric, Ltd., a provider of energy, mobile and protective services, since
       February 2016. Mr. Mondry was the Chief Executive Officer of Apollo Brands, a
       consumer products portfolio company, from February 2014 to February 2015. Mr.
       Mondry was the Chief Executive Officer of Flexi Compras Corporation, a rent-to-
       own retailer, from June 2013 to February 2014. Mr. Mondry was the President and
       Chief Executive Officer of CSK Auto Corporation, a specialty retailer of
       automotive aftermarket parts, from August 2007 to July 2008. Prior to his
       appointment at CSK, Mr. Mondry served as the Chief Executive Officer of
       CompUSA Inc. from November 2003 to May 2006. Mr. Mondry is the Chair of the
       Board of Directors' Compensation Committee and Governance and Sustainability
       Committee.

       Mr. Mondry’s experience as the Chief Executive Officer of various retailers has
       given him expertise in operations, management, finance and corporate
       development. Mr. Mondry's retail expertise is especially relevant to our Crucial
       business.

Defendant Switz

       55.    Defendant Switz has served as a Company director since February 2006 and as

Chairman of the Board since February 2012. He also serves as the Chair of the Compensation

Committee and as a member of the Governance and Sustainability Committee. According to the

2020 Proxy Statement, as of November 18, 2020, Defendant Switz beneficially owned 61,356

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on November 18, 2020 was $60.74, Defendant Switz owned more than

$3.7 million worth of Micron stock.




                                              15
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 16 of 60 PageID #: 16




        56.      For the fiscal year ended September 3, 2020, Defendant Switz received $555,001

in total compensation, including $305,000 in fees earned or paid in cash and $250,001 in stock

awards. For the fiscal year ended August 29, 2019, Defendant Switz received $543,669 in

compensation including $293,651 in fees earned or paid in cash and $250,018 in stock awards. For

the fiscal year ended August 30, 2018, Defendant Switz received $526,090 in compensation from

the Company. This included $276,107 in fees earned or cash paid and $249,983 in stock awards.

        57.      Upon information and belief, Defendant Switz is a citizen of Arizona.

        58.      The Company’s 2020 Proxy Statement stated the following about Defendant Switz,

in relevant part:

        -     President and Chief Executive Officer of ADC Telecommunications, Inc., a
              supplier of network infrastructure products and services, from August 2003
              until December 2010 and Chairman from 2008 until December 2010, when
              Tyco Electronics Ltd. acquired ADC. Mr. Switz joined ADC in 1994 and
              throughout his career there held numerous leadership positions.
        -     Within the past five years, Mr. Switz served on the Board of Directors of GT
              Advanced Technologies Inc., Broadcom Corporation, and Gigamon, Inc.

                                               ⁎⁎⁎

        Appointed Chairman of Micron’s Board of Directors in 2012, Mr. Switz’s
        experience as Chief Executive Officer and Chairman of a leading technology
        company and history and leadership on Micron’s Board provide the Board expertise
        in the technology industry as well as international business operations, finance,
        corporate development, corporate governance, and management, all of which are
        critical to achieving our strategic objectives. We believe these experiences,
        qualifications, attributes, and skills qualify Mr. Switz to serve as a member of our
        Board of Directors.

Defendant Wright

        59.      Defendant Wright has served as a Company director since July 2019. She also

serves as a member of both the Compensation Committee and the Governance and Sustainability

Committee. According to the 2020 Proxy Statement, as of November 18, 2020, Defendant Wright




                                                 16
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 17 of 60 PageID #: 17




beneficially owned 11,262 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on November 18, 2020 was $60.74,

Defendant Wright owned approximately $684,000 worth of Micron stock.

        60.    For the fiscal year ended September 3, 2020, Defendant Wright received $375,001

in compensation, including $125,000 in fees earned or paid in cash and $250,001 in stock awards.

For the fiscal year ended August 29, 2019, Defendant Wright received $62,047 in total

compensation, including $20,833 in fees earned or paid in cash and $41,214 in stock awards.

        61.    Upon information and belief, Defendant Wright is a citizen of Florida.

        62.    The 2020 Proxy Statement states the following about Defendant Wright, in relevant

part:

        - Group Vice President of Engineering and Product Development of Johnson
        Controls International (“JCI”) from 2013 to 2017. Ms. Wright also served as Vice
        President and General Manager for Johnson Controls’ Hybrid Systems business
        and as CEO of Johnson Controls-Saft from 2007 to 2009.

        - Prior to joining JCI, Ms. Wright served in the Office of the Chair and was EVP
        Engineering, Sales and Program Management at Collins & Aikman from 2006 to
        2007.
        - Prior to that, Ms. Wright held several executive positions at Ford Motor Company,
        including Chief Engineer, from 2003 to 2005, and Director of Sustainable Mobility
        Technologies and Hybrid and Fuel Cell Vehicle Programs from 2004 to 2005.

        - Within the past five years, Ms. Wright served on the Board of Directors of Delphi
        Technologies.

                                                ⁎⁎⁎

        Ms. Wright’s extensive experience in, and knowledge of, the automotive industry
        (OEM and Tier 1 supplier), public board experience and her expertise in vehicle,
        advance powertrain, and energy storage system technologies, provide our Board
        expertise in the technology industry as well as business operations, finance,
        corporate development, corporate governance, and management, all of which are
        critical to achieving our strategic objectives. We believe these experiences,
        qualifications, attributes, and skills qualify Ms. Wright to serve as a member of our
        Board of Directors.



                                                 17
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 18 of 60 PageID #: 18




               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       63.     Due to their positions as officers and/or directors as well as fiduciaries of Micron,

and because they controlled the corporate affairs of Micron, the Individual Defendants owed

Micron and its shareholders fiduciary duties of trust, loyalty, good faith, and due care, and were,

and are, required to use their utmost ability to control and manage Micron in a fair, just, honest,

and equitable manner. The Individual Defendants were, and are, required to act in the best interests

of Micron and its shareholders so as to benefit all shareholders equally.

       64.     Micron’s directors and officers each owe to the Company and its shareholders a

fiduciary duty of good faith and diligence in the administration of the Company’s affairs as well

as in the use, and preservation of, the Company’s assets.

       65.     Because they control the Company and each hold positions of authority, the

Individual Defendants, as directors and/or officers, were able to, and did, directly and/or indirectly

exercise control over the wrongful actions complained of herein.

       66.     The Company’s directors and officers were required to exercise reasonable and

prudent supervision over the management, policies, internal controls, and operations of the

Company to effectively discharge their duties.

       67.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Micron, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual


                                                 18
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 19 of 60 PageID #: 19




Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Micron’s

Board at all relevant times.

       68.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ-GS, the Individual Defendants had a duty to prevent and not to effect the dissemination

of inaccurate and untruthful information with respect to the Company’s operations, diversity

efforts, and internal controls, and had a duty to cause the Company to disclose omissions of

material fact in its regulatory filings with the SEC including all those facts described in this

Complaint that it failed to disclose. Additionally, the Individual Defendants had a duty not to cause

the Company to waste corporate assets including by paying themselves unjust compensation.

       69.     The officers and directors of Micron, to effectively discharge their duties, were

required to exercise reasonable and prudent supervision over the Company. Because of their duties,

the officers and directors of Micron were required, inter alia, to:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Idaho, and the United States,

and in accordance with Micron’s own Code of Business Conduct and Ethics (the “Code of

Conduct”);

               (b)     conduct the affairs of the Company in a manner so as to make it possible to

provide the highest quality performance of its business, to not waste the Company’s assets, and to

maximize the Company’s value;




                                                 19
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 20 of 60 PageID #: 20




               (c)     remain informed about the conduct of Micron’s operations, and, upon

receipt of notice of imprudent or unsound practices, to make reasonable inquiry into such practices

and to take steps to remedy them;

               (d)     maintain comprehensive and accurate records and reports of the affairs of

Micron and to maintain procedures for reporting these affairs to the Board as well as to periodically

investigate, or cause independent investigation of, those records and reports;

               (e)     maintain and implement an adequate and functioning system of internal

controls so Micron’s operations would comply with all applicable laws;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other

information concerning the affairs of the Company and to make full and accurate disclosure of all

material facts concerning, inter alia, the Company’s diversity, equality, and inclusion efforts.

       70.     Furthermore, the Individual Defendants owed to Micron, and Micron’s

shareholders, the duty of loyalty. This duty requires that each favor Micron’s interest and that of

its shareholders over their own and refrain from using their position within the Company for

personal advantage.

       71.     At all relevant times, the Individual Defendants were the agents of each other and

of Micron and were acting within the course and scope of such agency.




                                                 20
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 21 of 60 PageID #: 21




       72.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Micron.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       73.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       74.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, abuse

of control, gross mismanagement, and violations of Sections 14(a) of the Exchange Act.

       75.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully, recklessly, or negligently to

conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants collectively

and individually took the actions set forth herein. Because the actions described herein occurred

under the authority of the Board, each of the Individual Defendants, who are directors of Micron,

was a direct, necessary, and substantial participant in the conspiracy, common enterprise, and

common course of conduct complained of herein.

       76.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the



                                                 21
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 22 of 60 PageID #: 22




commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

       77.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Micron and was at all times acting within the course

and scope of such agency.

                              MICRON’S CODE OF CONDUCT

       78.     The Company’s Code of Conduct, states that it, “applies to everyone who works on

Micron’s behalf worldwide, including team members (employees, officers and directors), and

temporary workers. We are all expected to adhere to the standards contained in this Code.”

       79.     The Company’s Code of Conduct under the section, “Diversity, Equality and

Inclusion (DEI),” states:

       At Micron, our team members are a critical driver of our competitive advantage.
       We believe our best innovation springs from our team members’ diverse
       experiences, perspectives and backgrounds. Our Company takes a broad view of
       diversity. Diversity is more than one dimension. Diversity includes race, ethnicity,
       gender, sexual orientation, socioeconomic status, disability and age, among other
       things. It can be visible or invisible. Equality means that everyone at Micron has
       the opportunity to develop, contribute and advance – regardless of identity.
       Inclusion means our team members are seen, heard, valued and respected. Micron
       is committed to building a diverse and inclusive culture where people feel valued
       for who they are, how they think and what they bring, where all team members
       can develop and thrive.

       Providing a workplace free of discrimination, where all team members are treated
       fairly and with respect, is essential to fostering a culture of inclusion. Our Company
       strictly prohibits any form of unlawful discrimination against any team member or
       applicant for employment. We recruit, hire, train, promote, discipline and make
       other employment decisions without regard to race, color, ethnicity, religion,
       gender, sexual orientation, gender identity and expression, age, national origin,
       disability, veteran status, marital status or other classifications protected under



                                                22
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 23 of 60 PageID #: 23




       law or Company policy. In addition, we are committed to providing reasonable
       accommodation for team members’ disabilities or religious beliefs and practices.

(Emphasis added.)

       80.     The Code of Conduct also states the following under “Books and Records”:

       We all play a role in ensuring the integrity of our financial books, records and
       disclosures. Whatever information you record for our Company — from hours
       worked to product inventory, travel expenses, tax records or accounting — you
       must help ensure that the business information we report is accurate, complete
       and timely. . . . The information we record helps our Company plan for the future.
       It also informs the financial data we report to shareholders and regulators. To make
       sure our Company can plan correctly and that our shareholders and regulators
       (including taxing authorities) have accurate information, our books and records —
       whether paper or electronic — must always be complete and honest. They must
       fairly reflect our business assets, liabilities, expenses and revenue. We all have a
       duty to maintain our books and records in accordance with U.S. Generally
       Accepted Accounting Principles (GAAP) and any other regulatory requirements
       that apply to a multinational, publicly traded company. We also have a duty not
       to perform, and not to facilitate others in performing, any act of fraud or tax evasion.

(Emphasis added.)

       81.     Finally, the Code of Conduct states under “Duty to Report” that:

       [T]eam members are expected to report good faith concerns about potential
       violations of law or Micron policy. Open reporting is an essential component of our
       compliance processes. Team members can report concerns through many channels,
       including anonymously on our Compliance Hotline or to supervisors, managers,
       the Legal Department, Human Resources or Security. Team members who are
       unsure whether a report is warranted should consult with a supervisor, Human
       Resources or the Legal department to discuss the matter further.

       82.     The Individual Defendants violated the Code of Conduct by causing the Company

to engage in the scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary

duty, waste of corporate assets, unjust enrichment, abuse of control, gross mismanagement, and

violations of Sections 14(a) the Exchange Act, and failing to report the same.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT



                                                 23
    Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 24 of 60 PageID #: 24




        Lack of Diversity in the Company

        83.    In 2018, the Company released its first DEI Report (the “2018 DEI Report”). It

described how the Company had a “formal [Diversity & Inclusion] function in place to address

opportunities to make Micron a more diverse and inclusive workplace for all. While Micron is rich

in many forms of diversity — cultural, linguistic, and diversity of thought — we’ve realized, like

many of our peers in the technology and engineering sectors, that not all groups are well

represented within our workforce.” The 2018 further stated that the Company was “passionate

about creating a diverse and inclusive environment, representative of our communities and the

customers we serve.”

        84.    However, the actual data the 2018 DEI Report reported was not as rosy as the

language it was couched in. The 2018 DEI Report disclosed that the Company had “34,000+”

employees, of which 28% worked in the “Americas.” This means approximately 9,520 employees

worked in the Americas.1

        85.    The 2018 DEI Report further disclosed the following charts:




1
  The 2018 DEI Report does not disclose a breakdown between North, Central, or South
America. As the diversity data in each DEI Report gives diversity data only for the U.S. but does
not disclose how much of the “Americas” workforce is the U.S. workforce, for the purposes of
the approximations in this complaint, all of the “Americas” staff will be treated as U.S.-based.

                                               24
    Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 25 of 60 PageID #: 25




        86.    As one can see, the vast majority of employees in every category were White

people and the second largest group in every category were Asian people, both overrepresented as

compared to those groups percentage of the general U.S. population.2 Greatly underrepresented

were the 3% of the overall U.S. workforce who were Black, or around 285 of an estimated 9,520,

and the 4%, about 380 of an estimated 9,520, who were Hispanic/Latinx, with the same

percentages for “Technical & Engineering” positions. “Management” was even more

disappointing, with only 2% of managers being Black and 4% being Hispanic/Latinx. In “Senior




2
 According to Census Bureau estimates, Asian people constitute about 5.9% of the U.S.
population, while Black people constitute about 13.4%, Hispanic/Latinx people constitute
18.5%, and non-Hispanic White people constitute 60.1%.
https://www.census.gov/quickfacts/fact/table/US/PST045219 (last visited January 20, 2020).

                                              25
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 26 of 60 PageID #: 26




Leadership,” Black people constituted less than 1% of employees and Hispanic/Latinx people

constituted only 1%.

       87.    After a year, in 2019, the Company published the 2019 DEI Report. While it

highlighted some nominal efforts the Company was undertaking, including hiring a vice president

of Diversity, Equality and Inclusion, it still revealed a shocking lack of diversity within the

Company’s ranks. Moreover, it disclosed that the Company had over 37,000 employees with 26%,

or about 9,620, in the Americas.

       88.    The 2019 DEI Report contained the following charts:




                                              26
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 27 of 60 PageID #: 27




         89.   While the share of White workers overall did decrease by 2.9%, from 70% the prior

year to 67.1% in 2019, they still constituted the vast majority of workers. Moreover, their loss did

not represent meaningful gains by underrepresented racial groups. Asian employees, already

overrepresented, increased by 2.2% from 21% to 23.2%, leaving just 0.7% of the share ceded by

White employees to be divided among Black, Hispanic/Latinx, employees of two or more races,

and employees all other racial/ethnic groups. In fact, Black and Hispanic/Latinx employees

experienced no meaningful growth in their share of the Company workforce since 2018, with

Black employees increasing from 3% to 3.1%, representing about 298 employees of 9,620, and

Hispanic/Latinx employees increasing from 4% to 4.2%, representing about 404 employees of

9,620.


                                                27
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 28 of 60 PageID #: 28




       90.     As in 2018, the share of Black and Hispanic people in management and senior

leadership positions trailed even their already extremely limited numbers in the general workforce,

in some cases losing ground. Black people constituted only 1.5% of management in 2019, an actual

decrease of 0.5% form 2% the year before, and only 1.7% of senior leadership, practically an

unavoidable growth from the less than 1% the year before. Hispanic/Latinx people constituted only

3.2% of management in 2019, also a drop from the 4% the prior year, and only 2.3% of senior

leadership, a 1.3% increase from the abysmally low 1% figure the prior year.

       91.     In 2020, the Company again published its 2020 DEI Report. Again, while touting

purported efforts the Company was undertaking, the actual data presented a different story.

Moreover, the 2020 DEI Report disclosed that the Company had grown its workforce even more

to 39,392 employees with 27%, or about 10,656, in the Americas.

       92.     As in the two prior reports, the 2020 DEI Report contained the following charts:




                                                28
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 29 of 60 PageID #: 29




       93.    While the share of White employees did again decrease, it was by only half of a

percentage point and they still constituted the vast majority of employees and were still

overrepresented as compared to the share of White people who make up the U.S. population. And

while the share of Latinx employees did increase, by a meager 0.4% from 4.2% to 4.6%,

comprising about 490 employees of approximately 10,656, Black employees actually decreased

as a share of employees from 3.1% to 3%, comprising about 320 employees of 10,656.

       94.    As in years previous, the numbers of Black and Latinx employees in management

or senior leadership positions trailed the overall workforce. Moreover, the 2019 numbers in the


                                              29
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 30 of 60 PageID #: 30




2020 DEI report did not in all cases match the numbers from the 2019 DEI Report. For example,

while the 2020 DEI Report shows an increase in Black senior leaders, from 0.6% to 1.0%, this

would actually be a drop, of 0.7%, from the 1.7% of Black senior leaders listed in the 2019 DEI

Report. The numbers which remain consistent between reports are nevertheless not indicative of

meaningful diversity. Latinx senior leaders grew from just 2.3% to 2.7%, Latinx management

hardly grew at all, from 3.2% to 3.3%, and Black management grew abysmally from 1.5% to 1.7%.

        95.       What these figures demonstrate, is that contrary to the Company’s so-called

commitment to diversity, the Company was committed to no meaningful change from the start of

this formal effort in 2018 until 2020. From 2018 to 2020, the share of Black employees overall

was exactly flat 3% to 3%. The share of Latinx employees grew just 0.6%, from 4% to 4.6%. For

senior leadership in that time, Black employees gained ground from “less than 1%” to 1%.

However, Black management shrunk from 2% to 1.7%. Latinx senior leadership had the largest,

and still extremely meager gains, from 1% to 2.7%, but Latinx management also shrunk from 4%

to 3.3%. Given these figures, the utter noncommitment the Company and Individual Defendants

have towards diversity is clear. From 2018 to 2020, even as the Company expanded by about 1,000

more employees in the Americas, only around 35 were Black and 110 Latinx. It is a commitment

to talk about diversity but not a commitment to make any meaningful strides towards it; the proof

is in the data.

        96.       This phantom commitment to diversity is evidenced even further by the

composition of Micron’s Board during this period. While publicly touting their commitment to

diversity within the Company, the above data shows that that commitment was in words only, and

not actions. Likewise, on the Board, during the time of these DEI Reports, every director was a

White individuals with the exception of the CEO, Defendant Mehrotra. This is in keeping with



                                               30
    Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 31 of 60 PageID #: 31




Micron’s trend of making nominal commitments to diversity, hardly diversifying their workforce,

and doing even less to diversify the holders of their management, senior leadership, and director

positions.

        False and Misleading Proxy Statements

        December 6, 2018 Proxy Statement

        97.    On December 6, 2018, the Company filed its 2018 Proxy Statement with the SEC.

It was solicited by the Board of Directors, who at that time consisted of Defendants Bailey, Beyer,

Byrne, Gomo, Johnson, McCarthy, Mehrota, Mondry, and Switz. It contained material

misstatements and omissions.3

        98.    The 2018 Proxy Statement stated, in relevant part, “Micron is focused on

cultivating a diverse and inclusive culture in which all of our team members feel valued for who

they are, how they think, and how they solve problems. We released our inaugural Diversity and

Inclusion FY18 Annual Report where you can find more information about how we are addressing

this key priority.”

        99.    The 2018 Proxy Statement also contained the following “Report of the Audit

Committee of the Board of Directors,” in relevant part:

               The purpose of the Audit Committee is to assist the Board of Directors in
        overseeing and monitoring (i) the integrity of our financial statements, (ii) the
        performance of our internal audit function, (iii) the performance of our Independent
        Registered Public Accounting Firm, (iv) the qualifications and independence of our
        Independent Registered Public Accounting Firm, and (v) our compliance with legal
        and regulatory requirements.



3
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                 31
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 32 of 60 PageID #: 32




               The Audit Committee has reviewed and discussed our audited financial
       statements with our management, which has primary responsibility for such
       financial statements. PwC, our Independent Registered Public Accounting Firm for
       fiscal 2018, has expressed in our Annual Report on Form 10-K its opinion as to the
       conformity of our consolidated financial statements with accounting principles
       generally accepted in the United States. The Audit Committee has discussed with
       PwC the matters that are required to be discussed by Statement on Auditing
       Standards No. 61, as amended (Public Company Accounting Oversight Board,
       Professional Standards, Volume 1, AU Section 380). PwC has provided to the Audit
       Committee the written disclosures and the letter required by applicable
       requirements of the Public Accounting Oversight Board. The Audit Committee and
       PwC also discussed PwC's independence, including the non-audit services PwC
       provided to us as described above, and concluded that PwC was independent for
       fiscal 2018.

               On the basis of the reviews and discussions referred to above, the Audit
       Committee recommended to the Board of Directors that they include our audited
       consolidated financial statements in our Annual Report on Form 10-K for fiscal
       2018, appointed PwC as our Independent Registered Public Accounting Firm for
       the fiscal year ending August 29, 2019, and approved and authorized PwC to carry
       out and perform certain specified non-audit services for us in fiscal 2019.

This report was signed by Defendants Bailey, Byrne, Gomo, Johnson, and McCarthy who

comprised the Audit Committee at that time.

       100.    The 2018 Proxy Statement also contained proposals to be voted on by shareholders

including the reelection Defendants Bailey, Beyer, Byrne, Gomo, McCarthy, Mehrotra, and Switz

to the Board, the ratification of PricewaterhouseCoopers LLP (“PwC”) as the Company’s

independent auditor for fiscal year 2019, and a nonbinding resolution approving of executive

compensation. Based in part on the false and misleading statements contained in the 2018 Proxy

Statement, each proposal was approved by the Company’s shareholders.

       December 9, 2019 Proxy Statement

       101.    On December 9, 2019 the Company filed its 2019 Proxy Statement with the SEC.

It was solicited by the Board of Directors who at that time consisted of Defendants Bailey, Beyer,




                                               32
    Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 33 of 60 PageID #: 33




Byrne, Gomo, McCarthy, Mehrotra, Switz, and Wright. It contained material misstatements and

omissions.4

        102.   The 2019 Proxy Statement said the following about the Board’s Governance and

Sustainability Committee’s evaluation of Board composition:

        In evaluating the existing Board and any desired characteristics of potential
        nominees, the Governance and Sustainability Committee considers the
        knowledge, experience, integrity, and judgment of the candidates, their
        contribution to the diversity of backgrounds, experience and skills on the Board,
        and their ability to devote sufficient time and effort to their duties as directors.

(Emphasis added.)

        103.   In addition, “[t]he Governance and Sustainability Committee is committed to

continuing to identify and recruit highly qualified director candidates with diverse experiences,

perspectives, and backgrounds to join our Board.” (Emphasis added.)

        104.   Moreover, the 2019 Proxy Statement added that:

        [T]he Board seeks to maintain a balance of perspectives, qualities, and skills on
        the Board to obtain a diversity of viewpoints to better understand the technical,
        economic, political, and social environments in which we operate and to enhance
        Micron's performance. Accordingly, the Governance and Sustainability
        Committee takes into account the personal characteristics, experience, and skills
        of current and prospective directors, including gender, race, and ethnicity, to
        ensure that our Board comprises a broad range of perspectives, and measures
        success by the range of viewpoints represented on the Board.

(Emphasis added.)

        105.   The 2019 Proxy Statement even had a section titled “Diversity, Equality and

Inclusion” under which it claimed, in relevant part:



4
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                 33
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 34 of 60 PageID #: 34




       We believe our people are our most important resource and a critical driver of our
       competitive advantage, and that our best innovation springs from our team
       members' diverse experiences, perspectives, and backgrounds. Our Board of
       Directors considers the creation and maintenance of a diverse and inclusive
       environment to be a crucial element of the Company's business strategy,
       including effectively addressing customer, shareholder, and other stakeholder
       needs, and believes each Micron hire is an opportunity to enhance the
       competencies, skills, talent, experience, and perspectives in our Company with
       diverse perspectives, backgrounds, and viewpoints. The Board has tasked the
       Company's management team with taking a proactive approach to diversity,
       equality and inclusion, and periodically reviews our programs and processes to
       ensure continual improvement.

(Emphasis added.)

       106.    The 2019 Proxy Statement also stated that the Company’s executive compensation

program’s “primary long-term objective is to drive sustainable value creation for our shareholders

by attracting, retaining, developing, and motivating a diverse group of top executive talent” and

that part of executive pay was determined by “commitment to sustainability and diversity, equality,

and inclusion programs and initiatives.” (Emphasis added.)

       107.    In addition, the 2019 Proxy Statement contained the following “Report of the Audit

Committee of the Board of Directors,” in relevant part:

       The purpose of the Audit Committee is to assist the Board of Directors in
       overseeing and monitoring (i) the integrity of our financial statements, (ii) the
       performance of our internal audit function, (iii) the performance of our Independent
       Registered Public Accounting Firm, (iv) the qualifications and independence of our
       Independent Registered Public Accounting Firm, and (v) our compliance with legal
       and regulatory requirements.

       The Audit Committee has reviewed and discussed our audited financial statements
       with our management, which has primary responsibility for such financial
       statements. PwC, our Independent Registered Public Accounting Firm for fiscal
       2019, has expressed in our Annual Report on Form 10-K its opinion as to the
       conformity of our consolidated financial statements with accounting principles
       generally accepted in the United States. The Audit Committee has discussed with
       PwC the matters that are required to be discussed by the standards of the Public
       Company Accounting Oversight Board. PwC has provided to the Audit Committee
       the written disclosures and the letter required by the applicable requirements of the
       Public Company Accounting Oversight Board. The Audit Committee and PwC also


                                                34
    Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 35 of 60 PageID #: 35




        discussed PwC's independence, including the non-audit services PwC provided to
        us as described above, and concluded that PwC was independent for fiscal 2019.

        On the basis of the reviews and discussions referred to above, the Audit Committee
        recommended to the Board of Directors that they include our audited consolidated
        financial statements in our Annual Report on Form 10-K for fiscal 2019, appointed
        PwC as our Independent Registered Public Accounting Firm for the fiscal year
        ending September 3, 2020, and approved and authorized PwC to carry out and
        perform certain specified non-audit services for us in fiscal 2020.

The report was signed by Defendants Bailey, Byrne, Gomo, and McCarthy, who comprised the

Audit Committee at that time.

        108.    The 2019 Proxy Statement also contained proposals to be voted on by shareholders

including the reelection Defendants Bailey, Beyer, Gomo, McCarthy, Mehrotra, Switz, and Wright

to the Board, PwC as the Company’s independent auditor for fiscal year 2020, and a nonbinding

resolution approving of executive compensation. Based in part on the false and misleading

statements contained in the 2019 Proxy Statement, each proposal was approved by the Company’s

shareholders.

        December 1, 2020 Proxy Statement

        109.    On December 1, 2020 the Company filed its 2020 Proxy Statement with the SEC.

It was solicited by the Board which consisted of Defendants Bailey, Beyer, Dugle, Gomo,

McCarthy, Mehrotra, Switz, and Wright. It contained material misstatements and omissions.5

        110.    The 2020 Proxy Statement repeats the prior year’s Proxy Statement concerning the

Company’s policy as concerns identifying new directors:




5
 Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                 35
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 36 of 60 PageID #: 36




       In evaluating the existing Board and any desired characteristics of potential
       nominees, the Governance and Sustainability Committee considers the
       knowledge, experience, integrity, and judgment of the candidates, their
       contribution to the diversity of backgrounds, experience and skills on the Board,
       and their ability to devote sufficient time and effort to their duties as directors.


(Emphasis added.)

       111.   The 2020 Proxy Statement continues that:

       Although the Governance and Sustainability Committee has not established
       specific diversity guidelines, the Board seeks to maintain a balance of
       perspectives, qualities, and skills on the Board to obtain a diversity of viewpoints
       to better understand the technical, economic, political, and social environments in
       which we operate and to enhance Micron’s performance. Accordingly, the
       Governance and Sustainability Committee takes into account the personal
       characteristics, experience, and skills of current and prospective directors,
       including gender, race, and ethnicity, to ensure that our Board comprises a broad
       range of perspectives, and measures success by the range of viewpoints represented
       on the Board.

(Emphasis added.)

       112.   Moreover, after the 2020 Proxy Statement reiterates that the “Governance and

Sustainability Committee is committed to continuing to identify and recruit highly qualified

director candidates with diverse experiences, perspectives, and backgrounds to join our Board.”

(Emphasis added.) To that end, the 2020 Proxy Statement also states that the “Governance and

Sustainability Committee has identified and continually refines a list of skills, attributes and

experiences that it believes will result in an effective, dynamic and diverse Board. The

Governance and Sustainability Committee then reviews each director on a matrix in an effort to

identify needed skills, experiences or perspectives. The Governance and Sustainability Committee

uses the insights this matrix provides to recommend committee assignments and inform searches

for new director candidates or opportunities to refresh Board composition.” (Emphasis added.)




                                               36
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 37 of 60 PageID #: 37




       113.    Under the section heading, “Diversity, Equality and Inclusion,” the 2020 Proxy

Statement states the following, in relevant part:

       We believe our people are our most important resource and a critical driver of our
       competitive advantage. We also believe that our best innovation springs from our
       team members’ diverse experiences, perspectives, and backgrounds. Our Board
       considers the creation and maintenance of a diverse and inclusive environment
       to be a crucial element of the Company’s business strategy, including effectively
       addressing customer, shareholder, and other stakeholder needs, and believes each
       Micron hire is an opportunity to enhance the competencies, skills, talent,
       experience, and perspectives in our Company with diverse perspectives,
       backgrounds, and viewpoints. The Board has tasked the Company’s management
       team with taking a proactive approach to diversity, equality, and inclusion, and
       periodically reviews our programs and processes to ensure continual improvement.

                                               ⁎⁎⁎

       Our Board believes a diverse workforce is a competitive advantage and that
       diverse teams drive more innovation, delivering value to our customers and
       increased returns to shareholders. We believe diverse teams expand creativity and
       problem-solving, lead to better decision-making, and enhance team member
       engagement and retention. Encouraged by our Board, we actively pursue a
       diverse talent pool using advanced technologies and inclusive hiring practices,
       and we partner with universities around the world to help us grow a workforce
       that reflects our customers and our communities.

(Emphasis added.)

       114.    The 2020 Proxy Statement also stated that the Company’s executive compensation

program’s “primary long-term objective is to drive sustainable value creation for our shareholders

by attracting, retaining, developing, and motivating a diverse group of top executive talent” and

that part of executive pay was determined by “commitment to sustainability and diversity, equality,

and inclusion programs and initiatives.” (Emphasis added.)

       115.    In addition, the 2020 Proxy Statement contained the following “Report of the Audit

Committee of the Board of Directors,” in relevant part:

       The purpose of the Audit Committee is to assist the Board of Directors in
       overseeing and monitoring (i) the integrity of our financial statements, (ii) the
       adequacy of our internal controls and procedures, (iii) the performance of our


                                                    37
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 38 of 60 PageID #: 38




       internal audit function, (iv) the performance of our Independent Registered Public
       Accounting Firm, (v) the qualifications and independence of our Independent
       Registered Public Accounting Firm, and (vi) our compliance with legal and
       regulatory requirements.

       The Audit Committee has reviewed and discussed our audited financial statements
       with our management, which has primary responsibility for such financial
       statements. PwC, our Independent Registered Public Accounting Firm for fiscal
       2020, has expressed in our Annual Report on Form 10-K its opinion as to the
       conformity of our consolidated financial statements with accounting principles
       generally accepted in the United States. The Audit Committee has discussed with
       PwC the matters that are required to be discussed by the standards of the Public
       Company Accounting Oversight Board. PwC has provided to the Audit Committee
       the written disclosures and the letter required by the applicable requirements of the
       Public Company Accounting Oversight Board. The Audit Committee and PwC also
       discussed PwC’s independence, including the non-audit services PwC provided to
       us as described above, and concluded that PwC was independent for fiscal 2020.

       On the basis of the reviews and discussions referred to above, the Audit Committee
       recommended to the Board of Directors that they include our audited consolidated
       financial statements in our Annual Report on Form 10-K for fiscal 2020, appointed
       PwC as our Independent Registered Public Accounting Firm for the fiscal year
       ending September 2, 2021, and approved and authorized PwC to carry out and
       perform certain specified non-audit services for us in fiscal 2021.

The report was signed by Defendants Bailey, Gomo, and McCarthy who comprised the Audit

Committee at the time.

       116.   The 2020 Proxy Statement also contained proposals to be voted on by shareholders

including the reelection Defendants Beyer, Dugle, Gomo, McCarthy, Mehrotra, Switz, and Wright

to the Board, the ratification of PwC as the Company’s independent auditor for fiscal year 2021,

approval of an equity incentive plan for, inter alia, Company executives and directors, and a

nonbinding resolution approving of executive compensation. Based in part on the false and

misleading statements contained in the 2020 Proxy Statement, each proposal was approved by the

Company’s shareholders.

       117.   The statements contained in ⁋⁋ 97–98, 101–106, 109–114 were materially false and

misleading. While touting the importance of diversity to the Company, the extent to which


                                                38
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 39 of 60 PageID #: 39




diversity was considered in the selection of Board candidates, the efforts the Company was

undertaking to diversify its workforce, and the connection between executive pay and diversity

initiatives, in reality diversity was not a key priority of the Company; no racially or ethnically

diverse Board candidates were added during this time; as discussed above, workforce diversity

remained flat, barely grew, or in the cases of certain management and leadership positions actually

declined among Black and Latinx employees even as around 1,000 new positions were created in

the Americas with the Company; and executive compensation, in the case of Defendant Mehrotra

as well as others, continued to grow year over year. Moreover, each report of the Audit Committee

contained the 2018, 2019, and 2020 Proxy Statements was false and misleading because PwC was

not independent and PwC was inaccurately attesting to the sufficiency of the Company’s internal

controls even as the Company continued making false and misleading statements. Therefore, the

Individual Defendants breached their fiduciary duties by personally making and/or causing the

Company to make materially false and misleading statements that failed to disclose that: (1)

despite public assertions to the contrary diversity was not a key priority of the Company; (2)

despite assertions to the contrary the Company was not meaningfully diversifying its workforce;

(3) despite assertions to the contrary the Company was not diversifying its leadership or its Board

of Directors; (4) that the Company failed to maintain adequate internal controls, and (5) that the

independent auditor the Company repeatedly reselected to evaluate its internal controls was neither

independent nor effective at ensuring the adequacy of the Company’s internal controls.

       PwC Was Not an Independent Auditor and the Directors Breached Their Fiduciary

       Duties by Continually Renominating It

       118.    PwC labelled the Company’s internal controls as adequate, year after year, even as

the Company continued including false and misleading statements in its Proxy Statements. Despite



                                                39
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 40 of 60 PageID #: 40




this, the Board, and in particular the Audit Committee, continued to vouch for, inter alia, the

adequacy of the Company’s internal controls, the performance of PwC as independent auditor, and

PwC’s independence. However, PwC, and its predecessor Coopers and Lybrand LLP, has been

the Company’s independent auditor since 1984 during which time the Company has paid PwC

multiple millions of dollars, including $10.2 million for fiscal year 2020, $14.2 million for fiscal

year 2019, and $15.2 million for fiscal year 2018. The duration of this relationship, PwC’s interest

in continuing to receive such large fees, and the ongoing failure to of PwC to recognize the

Company’s inadequate internal controls which have led to numerous false and misleading

statement in SEC filings demonstrate the inability of PwC to be an adequate independent auditor.

The Board’s, and the Audit Committee’s, continued nomination of PwC to this role is thus a breach

of the Individual Defendant’s fiduciary duties.

       Excessive Compensation

       119.    In addition to, and in light of, the misconduct alleged above, the Individual

Defendants caused the Company to pay them excessive compensation. Each Individual Defendant

continued receiving substantial compensation even as they breached their fiduciary duties to the

Company. Regardless of their misconduct, the Individual Defendants also received excessive

compensation relative to compensation provided at comparable companies.

       120.    In addition, Defendant Mehrotra as CEO continued receiving substantial

compensation, increasing every year from 2018 to 2020, even as he was ostensibly being paid

under a compensation plan, as described in the 2019 and 2020 Proxy Statements, under which

compensation was determined in part by achieving certain diversity goals.

                                   DAMAGES TO MICRON




                                                  40
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 41 of 60 PageID #: 41




       121.    As a direct and proximate result of the Individual Defendants’ conduct, Micron has

lost and expended, and will lose and expend, many millions of dollars.

       122.    Such expenditures include, but are not limited to, legal fees associated with the lack

of diversity at the Company including as the result of discrimination and harassment suits,

wrongful termination claims, suits concerning the absence of pay equity, and amounts paid to

outside lawyers, accountants, and investigators in connection to any such lawsuits. Such

expenditures also include the costs associated with remedying the underlying discrimination at the

Company.

       123.    Moreover, these expenditures include fees paid to PwC for its independent auditing

services, when it was not independent and when it provided inadequate services considering the

ongoing failure to identify the inadequate internal controls and to prevent false and misleading

statements to be included in the Company’s SEC filings.

       124.    Additionally, these expenditures include, but are not limited to, the excessive

compensation and benefits paid to the Individual Defendants in light of their misconduct including

such amounts paid out in connection to meeting diversity goals. Regardless of their misconduct,

their compensation was also excessive in comparison to comparable companies.

       125.    Micron has also suffered and will continue to suffer a loss of reputation and

goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due to the

Individual Defendants’ breaches of fiduciary duties, unjust enrichment, waste of corporate assets,

abuse of control, gross mismanagement, and violations of Section 14(a) of the Exchange Act.

                                DERIVATIVE ALLEGATIONS

       126.    Plaintiff brings this action derivatively, for the benefit of Micron, to redress injuries

suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary



                                                  41
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 42 of 60 PageID #: 42




duties as directors and/or officers of Micron, unjust enrichment, waste of corporate assets, abuse

of control, gross mismanagement, and violations of Section 14(a) of the Exchange Act as well as

their aiding and abetting of this misconduct.

        127.    Micron is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        128.    Plaintiff is, and has continuously been at all relevant times, a shareholder of Micron.

Plaintiff will adequately and fairly represent the interests of Micron, and has retained competent

counsel, experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        129.    Plaintiff incorporates by reference and realleges each and every allegation stated

above as if fully set forth herein.

        130.    A pre-suit demand on the Board of Micron is futile and, thus, excused. At the time

of the filing of this action, the Board consists of the following seven individuals: Defendants

Mehrotra, Beyer, Dugle, Gomo, McCarthy, Switz, and Wright (the “Director-Defendants”).

Plaintiff only needs to allege demand futility as to four of the seven Directors on the Board at the

commencement of this action.

        131.    Demand is excused as to all seven of the Director-Defendants because each one of

them faces a substantial likelihood of liability as a result of the scheme they engaged in, knowingly

or recklessly, which caused the Company to make false and misleading statements in the 2018,

2019, and 2020 Proxy Statements which failed to disclose that: (1) despite public assertions to the

contrary diversity was not a key priority of the Company; (2) despite assertions to the contrary the

Company was not meaningfully diversifying its workforce; (3) despite assertions to the contrary

the Company was not diversifying its leadership or its Board of Directors; (4) that the Company



                                                  42
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 43 of 60 PageID #: 43




failed to maintain adequate internal controls, and (5) that the independent auditor the Company

repeatedly reselected to evaluate its internal controls was neither independent nor effective at

ensuring the adequacy of the Company’s internal controls. This fact renders the Director-

Defendants unable to impartially investigate the charges and decide whether to pursue action

against themselves and the other perpetrators of the scheme.

       132.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly caused the Company to engage in the discrimination which formed the

basis of the false and misleading statements, to engage in the scheme to make false and misleading

statements about the discrimination at the Company, to repeatedly reselect PwC as the Company’s

independent auditor even though PwC was neither independent nor even effective at ensuring the

adequacy of the Company’s internal controls, and to fail to maintain internal controls. Moreover,

the Director-Defendants caused themselves to receive excessive compensation in light of their

misconduct. Regardless of their misconduct, their compensation was also excessive in comparison

to comparable companies. As a result of the foregoing, the Director-Defendants breached their

fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand upon

them is futile, and thus excused.

       133.    Demand is futile on Defendant Mehrotra for the following, additional reasons.

Defendant Mehrotra has served as the Company’s President, CEO, and as a member of the Board

since May 2017. He also serves as a member of the Finance Committee. Therefore, as the

Company admits, he is a non-independent director. The Company provides Defendant Mehrotra

with his principal occupation, and he has received and continues to receive substantial

compensation, including $19,995,488 during the fiscal year ended September 3, 2020. Defendant

Mehrotra, as CEO, was ultimately responsible for the many false and misleading statements and



                                                43
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 44 of 60 PageID #: 44




omissions that were made in the 2018, 2019, and 2020 Proxy Statements, all of which he solicited

as a member of the Board. As the Company’s highest officer and as a trusted Company director,

he conducted little, if any, oversight of the Company’s engagement in the scheme to issue false

and misleading statements, consciously disregarded his duties to monitor internal controls over

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. He

cannot impartially consider a demand to take action against himself for causing the Company to

award him excessive and unjust compensation. Therefore, Defendant Mehrotra breached his

fiduciary duties, he faces a substantial likelihood of liability, he is not independent or disinterested,

and demand upon him is futile and excused.

        134.    Demand is futile on Defendant Beyer for the following, additional reasons.

Defendant Beyer has served as a Company director since January 2013. He also serves as the Chair

of the Governance and Sustainability Committee and as a member of the Compensation

Committee. As the Chair of the Governance and Sustainability Committee, he bears significant

responsibility for the Company’s failure to have any racially or ethnically diverse directors, with

the exception of non-independent director, and CEO, Defendant Mehrotra. Moreover, as a member

of the Compensation Committee, he is responsible for approving Defendant Mehrotra’s excessive

compensation, in light of Defendant Mehrotra’s misconduct and despite the Company’s putative

policy of tying a portion of Defendant Mehrotra’s pay to certain diversity goals. Defendant Beyer

has received and continues to receive substantial compensation, including $395,001 during the

fiscal year ended September 3, 2020. As a member of the Board who solicited each of the 2018,

2019, and 2020 Proxy Statements, Defendant Beyer is responsible for the many false and

misleading statements contained therein. As a long-time Company director, he conducted little, if

any, oversight of the Company’s engagement in the scheme to issue false and misleading



                                                   44
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 45 of 60 PageID #: 45




statements, consciously disregarded his duties to monitor internal controls over engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. He cannot impartially

consider a demand to take action against himself for causing the Company to award him excessive

and unjust compensation. Therefore, Defendant Beyer breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and demand upon him is

futile and excused.

       135.    Demand is futile on Defendant Dugle for the following, additional reasons.

Defendant Dugle has served as a Company director since August 2020. She also serves as a

member of the Finance Committee. Defendant Dugle has received and continues to receive

substantial compensation, including $28,378 for her approximate month of service during the

fiscal year ended September 3, 2020. As a member of the Board who solicited the 2020 Proxy

Statement, Defendant Dugle is responsible for the many false and misleading statements contained

therein. As a Company director, she conducted little, if any, oversight of the Company’s

engagement in the scheme to issue false and misleading statements, consciously disregarded her

duties to monitor internal controls over engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. She cannot impartially consider a demand to take action

against herself for causing the Company to award her excessive and unjust compensation.

Therefore, Defendant Dugle breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and demand upon her is futile and excused.

       136.    Demand is futile on Defendant Gomo for the following, additional reasons.

Defendant Gomo has served as a Company director since October 2018. He also serves as a Chair

of the Audit Committee and as member of the Finance Committee. As a member of the Audit

Committee who signed the “Report of the Audit Committee” contained in each of the 2018, 2019,



                                                45
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 46 of 60 PageID #: 46




and 2020 Proxy Statements, Defendant Gomo bears responsibility for the failure of the Company

to maintain internal controls and for the repeated appointment of PwC as independent auditor,

when it was neither independent nor effective at ensuring the adequacy of the Company’s internal

controls. Defendant Gomo has received and continues to receive substantial compensation,

including $410,001 during the fiscal year ended September 3, 2020. As a member of the Board

who solicited each of the 2018, 2019, and 2020 Proxy Statements, Defendant Gomo is responsible

for the many false and misleading statements contained therein. As a Company director, he

conducted little, if any, oversight of the Company’s engagement in the scheme to issue false and

misleading statements, consciously disregarded his duties to monitor internal controls over

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. He

cannot impartially consider a demand to take action against himself for causing the Company to

award him excessive and unjust compensation. Therefore, Defendant Gomo breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and demand

upon him is futile and excused.

       137.    Demand is futile on Defendant McCarthy for the following, additional reasons.

Defendant McCarthy has served as a Company director since October 2018. She also serves as the

Chair of the Finance Committee and as a member of the Audit Committee. As a member of the

Audit Committee who signed the “Report of the Audit Committee” contained in each of the 2018,

2019, and 2020 Proxy Statements, Defendant McCarthy bears responsibility for the failure of the

Company to maintain internal controls and for the repeated appointment of PwC as independent

auditor, when it was neither independent nor effective at ensuring the adequacy of the Company’s

internal controls. Defendant McCarthy has received and continues to receive substantial

compensation, including $395,001 during the fiscal year ended September 3, 2020. As a member



                                                46
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 47 of 60 PageID #: 47




of the Board who solicited each of the 2018, 2019, and 2020 Proxy Statements, Defendant

McCarthy is responsible for the many false and misleading statements contained therein. As a

Company director, she conducted little, if any, oversight of the Company’s engagement in the

scheme to issue false and misleading statements, consciously disregarded her duties to monitor

internal controls over engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. She cannot impartially consider a demand to take action against herself for

causing the Company to award her excessive and unjust compensation. Therefore, Defendant

McCarthy breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and demand upon her is futile and excused.

       138.    Demand on Defendant Switz is futile for the following, additional reasons.

Defendant Switz has served as a Company director since February 2006 and as Chairman of the

Board since February 2012. He also serves as the Chair of the Compensation Committee and as a

member of the Governance and Sustainability Committee. As Chair of the Compensation

Committee, he bears significant responsibility for approving Defendant Mehrotra’s excessive

compensation, in light of Defendant Mehrotra’s misconduct and despite the Company’s putative

policy of tying a portion of Defendant Mehrotra’s pay to certain diversity goals. As a member of

the Governance and Sustainability Committee, he is also responsible for the Company’s failure to

have any racially or ethnically diverse directors, with the exception of non-independent director,

and CEO, Defendant Mehrotra. Defendant Switz has received and continues to receive substantial

compensation, including $555,001 during the fiscal year ended September 3, 2020. As the

Chairman of the Board which solicited the 2018, 2019, and 2020 Proxy Statements, Defendant

Switz is responsible for the many false and misleading statements contained therein. As a long-

time Company director, he conducted little, if any, oversight of the Company’s engagement in the



                                               47
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 48 of 60 PageID #: 48




scheme to issue false and misleading statements, consciously disregarded his duties to monitor

internal controls over engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. He cannot impartially consider a demand to take action against himself for

causing the Company to award him excessive and unjust compensation. For these reasons, too,

Defendant Switz breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       139.    Demand is futile on Defendant Wright for the following, additional reasons.

Defendant Wright has served as a Company director since July 2019. She also serves as a member

of both the Governance and Sustainability Committee and the Compensation Committee. As a

member of the Governance and Sustainability Committee, she bears responsibility for the

Company’s failure to have any racially or ethnically diverse directors, with the exception of non-

independent director, and CEO, Defendant Mehrotra. Moreover, as a member of the Compensation

Committee, she is responsible for approving Defendant Mehrotra’s excessive compensation, in

light of Defendant Mehrotra’s misconduct and despite the Company’s putative policy of tying a

portion of Defendant Mehrotra’s pay to certain diversity goals. Defendant Wright has received and

continues to receive substantial compensation, including $375,001 during the fiscal year ended

September 3, 2020. As a member of the Board who solicited both the 2019 and 2020 Proxy

Statements, Defendant Wright is responsible for the many false and misleading statements

contained therein. As a Company director, she conducted little, if any, oversight of the Company’s

engagement in the scheme to issue false and misleading statements, consciously disregarded her

duties to monitor internal controls over engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. She cannot impartially consider a demand to take action

against herself for causing the Company to award her excessive and unjust compensation.



                                               48
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 49 of 60 PageID #: 49




Therefore, Defendant Wright breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and demand upon her is futile and excused.

        140.   Demand is futile on the Board for the following, additional reasons.

        141.   Demand in this case is excused because the Director-Defendants control the

Company and are beholden to each other. The Director-Defendants have longstanding business

and personal relationships with each other and the other Individual Defendants that preclude them

from acting independently and in the best interests of the Company and the shareholders. For

example, Defendants Switz and Beyer have served together on Micron’s Board since 2013, when

Defendant Beyer joined. Both have served alongside Defendant Mehrotra for his entire tenure as

CEO. These conflicts of interest precluded the Director-Defendants from adequately monitoring

the Company’s operations and internal controls and calling into question the Individual

Defendants’ conduct. Thus, any demand on the Director-Defendants would be futile.

        142.   In violation of the Company’s Code of Conduct, the Director-Defendants engaged

in the scheme to issue so many false and misleading statements concerning the Company’s

diversity initiatives. In further violation of the Code of Conduct the Director-Defendants caused

the 2018, 2019, and 2020 Proxy Statements to not be accurate, complete, and honest. In addition,

the Director-Defendants facilitated and disguised each other’s violations of law including breaches

of fiduciary duties, waste of corporate assets, unjust enrichment, abuse of control, gross

mismanagement, and violations of the Exchange Act. Moreover, the Director-Defendants failed to

report these violations, which failure is itself a further violation of the Code of Conduct. As a

result, the Director-Defendants face a substantial likelihood of liability and demand is futile as to

them.




                                                 49
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 50 of 60 PageID #: 50




       143.    Micron has been, and will continue to be, exposed to significant losses and

expenditures due to the wrongdoing of the Individual Defendants, including the Director-

Defendants. To date, the Director-Defendants still have not filed any lawsuits against themselves

or the others who were responsible for the scheme to issue materially false and misleading

statements, the continued renomination of PwC as independent auditor despite its lack of

independence and effectiveness at ensuring the adequacy of the Company’s internal controls, or

the paying to Individual Defendants excessive compensation, in an attempt to recover or mitigate

any of the damages Micron suffered and will continue to suffer as a result of such misconduct.

Therefore, any demand upon the Director-Defendants would be futile.

       144.    The Individual Defendants’ conduct described herein could not have been the

product of legitimate business judgment since it was the product of bad faith and intentional,

reckless, or disloyal misconduct. As a result, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As all of the Director-Defendants, who constitute the entire Board, face a

substantial likelihood of liability, they have self-interest in the challenged transactions and are not

able to exercise independent and disinterested judgment about whether to pursue this action.

Therefore, demand is futile and excused.

       145.    The acts complained of herein constitute violations of fiduciary duties owed by

Micron’s officers and directors. Such acts are incapable of ratification.

       146.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Micron. If there is a directors’ and officers’ liability



                                                  50
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 51 of 60 PageID #: 51




insurance policy covering the Director-Defendants, it may contain provisions that eliminate

coverage for any action brought directly by the Company against the Director-Defendants.

Pursuant to such provisions, if the Director-Defendants were to sue themselves or certain of the

officers of Micron, they would enjoy no insurance protection. Accordingly, the Director-

Defendants cannot be expected to sue themselves or the relevant officers of Micron. However, if

the suit is brought derivatively, as is this action, such insurance coverage, if it exists, will provide

a basis for the Company to effectuate a recovery. Therefore, demand on the Director-Defendnats

is futile and excused.

       147.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Micron to sue the Individual Defendants, since they would then face a

large, uninsured individual liability. Demand is futile and excused in either event.

       148.    In light of the above, all of the Director-Defendants, and, therefore, at least, the

requisite four directors, cannot consider a demand with disinterestedness and independence.

Therefore, demand on the Board is futile and excused.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

       149.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       150.    The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C.

§ 78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff specifically




                                                  51
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 52 of 60 PageID #: 52




disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of

fraud, scienter, or recklessness with regard to these nonfraud claims.

        151.    Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or by any means or instrumentality of interstate commerce or of any

facility of a national securities exchange or otherwise, in contravention of such rules and

regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent

or authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”

        152.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

        153.    Under the direction and watch of the Directors, the 2018, 2019, and 2020 Proxy

Statements failed to disclose, inter alia, that: (1) despite public assertions to the contrary diversity

was not a key priority of the Company; (2) despite assertions to the contrary the Company was not

meaningfully diversifying its workforce; (3) despite assertions to the contrary the Company was

not diversifying its leadership or its Board of Directors; (4) that the Company failed to maintain

adequate internal controls, and (5) that the independent auditor the Company repeatedly reselected

to evaluate its internal controls was neither independent nor effective at ensuring the adequacy of

the Company’s internal controls.




                                                  52
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 53 of 60 PageID #: 53




       154.    Moreover, the 2018, 2019, and 2020 Proxy Statements were false and misleading

in discussing the Company’s adherence to specific governance policies and procedures, including

the Business Standards and the Code of Ethics, due to the Individual Defendants’ failures to abide

by them and their engagement in the scheme to cause the Company to issue false and misleading

statements and omissions of material fact.

       155.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2018, 2019, and 2020 Proxy Statements were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2018, 2019, and 2020 Proxy Statement, including election of

directors, appointment of an independent auditor, an advisory vote on executive compensation,

and an approval of an incentive pay plan.

       156.    The false and misleading elements of the 2018, 2019, and 2020 Proxy Statements

led to the reelection of Individual Defendants which allowed them to continue breaching their

fiduciary duties to Micron.

       157.    The false and misleading statements led to the continued shareholder approval of

PwC as indepdent auditor, when Pwc was neither independent nor effective in ensuring the

adequacy of the Company’s internal controls.

       158.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2018, 2019, and 2020 Proxy Statements.

       159.    Plaintiff on behalf of Micron has no adequate remedy at law.




                                                 53
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 54 of 60 PageID #: 54




                                           SECOND CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       160.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       161.    Each of the Individual Defendants owed to the Company the duty to exercise good

faith, and loyalty in the management and administration of Micron’s business and affairs.

       162.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of good faith, loyalty, reasonable inquiry, oversight, and supervision.

       163.    The Individual Defendants’ conduct was due to their intentional or reckless breach

of the fiduciary duties they owed to the Company. The Individual Defendants intentionally or

recklessly breached or disregarded their fiduciary duties to protect the rights and interests of the

Company.

       164.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       165.    The Individual Defendants further breached their fiduciary duties by causing the

Company to issue false and misleading statements which failed to disclose that: (1) despite public

assertions to the contrary diversity was not a key priority of the Company; (2) despite assertions

to the contrary the Company was not meaningfully diversifying its workforce; (3) despite

assertions to the contrary the Company was not diversifying its leadership or its Board of Directors;

(4) that the Company failed to maintain adequate internal controls, and (5) that the independent

auditor the Company repeatedly reselected to evaluate its internal controls was neither independent

nor effective at ensuring the adequacy of the Company’s internal controls.




                                                 54
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 55 of 60 PageID #: 55




       166.    The Individual Defendants also breached their fiduciary duties by continuing to

select PwC as their independent auditor when it was neither independent nor effective at ensuring

the adequacy of the Company’s internal controls

       167.    The Individual Defendants still further breached their fiduciary duties by causing

themselves to receive compensation from the Company that was excessive given their misconduct

and excessive given that executive pay was nominally tied, in part, to the achievement of certain

diversity goals. Regardless of their misconduct, their compensation was also excessive in

comparison to comparable companies.

       168.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the scheme to issue false and misleading Proxy

Statements, to reappoint PwC as independent auditor when it was neither independent nor effective

at ensuring the adequacy of internal controls, and to pay themselves unjust compensation. Such

improper conduct was committed knowingly or recklessly. The Individual Defendants, in good

faith, should have taken appropriate action to correct the scheme and to prevent such conduct from

continuing to occur.

       169.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s interests.

       170.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary duties, Micron has sustained, and continues to sustain, significant damages. As a result,

the Individual Defendants are liable to the Company.

       171.    Plaintiff, on behalf of Micron, has no adequate remedy at law.




                                                55
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 56 of 60 PageID #: 56




                                           THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

        172.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        173.    By their misconduct and violations of law, the Individual Defendants were unjustly

enriched at Micron’s expense and to its detriment.

        174.    The Individual Defendants benefitted financially from the improper conduct and/or

received bonuses, stock options, or similar compensation from Micron, or received substantial

compensation that was unjust due to the Individual Defendants’ bad faith conduct.

        175.    The Individual Defendants were also unjustly enriched by causing themselves to

receive compensation from the Company that was excessive given their misconduct, and also

excessive given the purported tie, in part, between executive compensation and the achievement

of certain diversity-related goals. Regardless of their misconduct, their compensation was also

excessive in comparison to comparable companies.

        176.    Plaintiff, as a shareholder and a representative of Micron, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from

benefits, and other compensation, including any performance-based or valuation-based

compensation—obtained by the Individual Defendants due to their wrongful conduct and breaches

of their fiduciary duties.

        177.    Plaintiff, on behalf of Micron, has no adequate remedy at law.

                                           FOURTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets




                                                 56
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 57 of 60 PageID #: 57




       178.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       179.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and from lost financing and business from potential investors or customers who no

longer trust the Company and its products.

       180.    In addition, the Individual Defendants wasted corporate assets by paying tens of

millions of dollars in fees to PwC as independent auditor, when PwC was neither independent nor

effective at ensuring the adequacy of the Company’s internal controls.

       181.    Furthermore,    the   Individual    Defendants   caused   themselves     to receive

compensation from the Company that was excessive given their misconduct, and also excessive

given the purported tie, in part, between executive compensation and the achievement of certain

diversity-related goals. Regardless of their misconduct, their compensation was also excessive in

comparison to comparable companies.

       182.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       183.    Plaintiff, on behalf of Micron, has no adequate remedy at law.

                                             FIFTH CLAIM

                         Against Individual Defendants for Abuse of Control

       184.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       185.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Micron, for which they are legally responsible.



                                                  57
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 58 of 60 PageID #: 58




       186.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Micron has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Micron has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       187.    Plaintiff on behalf of Micron has no adequate remedy at law.

                                             SIXTH CLAIM

                        Against Individual Defendants for Gross Management

       188.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       189.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Micron in a manner consistent with the operations

of a publicly-held corporation.

       190.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Micron has sustained and will continue to

sustain significant damages.

       191.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       192.    Plaintiff on behalf of Micron has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       193.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:



                                                58
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 59 of 60 PageID #: 59




               (a)      Declaring that Plaintiff may maintain this action on behalf of Micron, and

that Plaintiff is an adequate representative of the Company;

               (b)      Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Micron;

               (c)      Determining and awarding to Micron the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)      Directing Micron and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Micron and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of Micron to nominate at least four

            candidates for election to the Board, including three Black or otherwise racially or

            ethnically underrepresented individuals; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                     4. a proposal to establish a fund to hire Black individuals and other minorities,

            promote Black individuals and other minorities to more management positions at the



                                                  59
 Case 1:21-cv-00169-UNA Document 1 Filed 02/09/21 Page 60 of 60 PageID #: 60




            Company, establish and maintain a mentorship program at Micron for Black

            individuals and other minorities that is committed to providing the skills and

            mentorship necessary to succeed at the Company;

                     4. a proposal to establish and require annual training of Micron’s entire Board

            and all executive officers, which training should focus at a minimum on diversity,

            antidiscrimination, and affirmative action, as well as other relevant topics; and

                     5. a proposal to adopt a revised executive compensation program that ties 30%

            of executives’ compensation to the achievement of certain specified diversity goals.

               (e)      Awarding Micron restitution from the Individual Defendants, and each of

them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.

Dated: February 9, 2021                               Respectfully submitted,

Of Counsel:                                           FARNAN LLP

                                                      /s/ Michael J. Farnan
THE ROSEN LAW FIRM, P.A.                              Brian E. Farnan (Bar No. 4089)
Phillip Kim                                           Michael J. Farnan (Bar No. 5165)
275 Madison Avenue, 40th Floor                        919 N. Market St., 12th Floor
New York, NY 10016                                    Wilmington, DE 19801
Telephone: (212) 686-1060                             Telephone: (302) 777-0300
Facsimile: (212) 202-3287                             Facsimile: (302) 777-0301
Email: pkim@rosenlegal.com                            Email: bfarnan@farnanlaw.com
                                                      Email: mfarnan@farnanlaw.com
                                                      Attorneys for Plaintiff


                                                 60
